DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 03/22/22 has been acknowledged and entered. By this amendment claims 8-14 are cancelled and claims 1-7 and 15-27 are pending in the application.

Reasons for Allowance

Claims 1-7 and 15-27 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 15 and 21. Specifically, the combination of a semiconductor device comprising: a spacer formed adjacent the gate and over the substrate, the spacer comprising: a first layer formed of a first dielectric material and in direct contact with at least the gate; a second layer formed of the first dielectric material; and a third layer, formed of a second, different dielectric material, that is interposed between the first and second layers; wherein the third layer has a void filled with air; and wherein the first layer and second layer each comprise a portion extending below the third layer.

The dependent claims being further limiting and definite are also allowable. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THERESA T DOAN/               Primary Examiner, Art Unit 2814